UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 14-6169


CHRISTOPHER ODOM,

                        Petitioner – Appellant,

          v.

STATE OF SOUTH CAROLINA,

                        Respondent - Appellee.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.     Richard Mark Gergel, District
Judge. (3:11-cv-02713-RMG)


Submitted:   May 29, 2014                    Decided:   June 3, 2014


Before SHEDD, WYNN, and THACKER, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Christopher A. Odom, Appellant Pro Se. Albert Richard Pierce,
Jr., HOWSER, NEWMAN & BESLEY, LLC, Columbia, South Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Christopher      A.    Odom        seeks    to    appeal      the    district

court’s    order     adopting       the   report     and       recommendation        of   the

magistrate judge, and dismissing Odom’s 28 U.S.C. § 2254 (2012)

petition.       We     dismiss      the   appeal         for   lack    of    jurisdiction

because the notice of appeal was not timely filed.

              Parties are accorded thirty days after the entry of

the district court’s final judgment or order to note an appeal,

Fed. R. App. P. 4(a)(1)(A), unless the district court extends

the appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                                “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”        Bowles v. Russell, 551 U.S. 205, 214 (2007).

              The district court’s order was entered on the docket

on June 26, 2012.        The notice of appeal was filed on January 13,

2014.     Because Odom failed to file a timely notice of appeal or

to obtain an extension or reopening of the appeal period, we

dismiss the appeal.         We dispense with oral argument because the

facts   and    legal    contentions         are    adequately         presented      in   the

materials     before    this     court      and    argument       would      not    aid   the

decisional process.



                                                                                   DISMISSED



                                             2